DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/8/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Lyons (US 2016/0008056 A1) is not relied upon to teach a guide pin being inserted through a pair of tracks within the outer and inner shaft members and affixed to the outer shaft.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-19, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucciaglia (US 2012/0303023 A1) in view of Racenet (US 2005/0006432 A1)
Regarding claim 1, Bucciaglia discloses: A surgical tool (forceps 10, see Fig. 1A) comprising: an outer shaft extending along a longitudinal axis (shaft 12, see Fig. 1A, along the longitudinal axis defined through the centroid of the device), an end effector (end effector assembly 100, see Fig. 1A) including: a first jaw (jaw 110, see Figs. 6) including a first flange (flange 113, see Fig. 6) connected to the outer shaft (flange 113 is connected to shaft 12 through knife blade 190, connected indirectly but still secured to one-another, see Figs 6-7, see also Paragraph 44), and a second jaw (jaw 120, see Fig. 6) including a second flange (flange 123, see Fig. 6) pivotably connected to the outer shaft (flange 123 is connected to shaft 12 through knife blade 190, connected indirectly but still secured to one-another, see Figs 6-7, see also Paragraph 44 and Paragraph 42 mentioning wherein the jaws are able to actuate to open and close, thereby pivotable with respect to the outer shaft), and a drive shaft located within the outer shaft (drive sleeve 17, see Fig. 5, seen to reside within the shaft 12 as the shaft 12 is seen to be the exterior shaft in Fig. 1B), extending along the longitudinal axis (drive sleeve 17 extends along the longitudinal axis within shaft 12), and connected to the end effector (see Paragraph 45 mentioning wherein reciprocating movement of the drive sleeve moves a drive pin which causes the jaws to open and close, thereby providing a connection), and the drive shaft translatable along the outer shaft to operate the end effector (see Paragraph 45 mentioning wherein reciprocating movement of the drive sleeve moves a drive pin which causes the jaws to open and close).
However, Bucciaglia does not expressly disclose a guide connected to the outer shaft, the guide fixed with respect to the outer shaft, the drive shaft engageable with the guide to limit movement of the drive shaft with respect to the outer shaft in a direction not parallel with the guide, and wherein the first and second jaw flanges are positioned distal of the guide. 
However, in the same field of endeavor, namely surgical forceps instruments having a knife guide and inner tube translatable with respect to the outer tube, Racenet teaches a guide (pin 328, see Fig. 18a) connected and fixed to an outer shaft (see Paragraph 146 mentioning wherein the pin 328 is attached to the outer tube 302 (see Fig. 18a) and can be slidably positioned in slots 326 of the inner tube 304, such that outer tube 326 is movable in relation to inner tube 304 between advanced and retracted positions to allow for a defined retracted and extended position of the inner shaft relative to the outer shaft so that the maximum relative translation between the two structures is fixed (see Paragraph 146). See Examiner’s Diagram of Racenet Fig. 18a below showing a presumed insertion point of the pin 328 into the outer tube 302, seen to be fixed therein due to the size of the aperture within the outer tube preventing the pin from sliding therein), a drive shaft (inner tube 304, see Fig. 18a) engageable with the guide to limit movement of the drive shaft with respect to the outer shaft in a direction not parallel with the guide (inner tube seen to be prevented from translating along the axis beyond the permitted longitudinal translation of the pin within the slot 326 of the inner tube) , and wherein the first and second jaw flanges are positioned distal of the guide (see Fig. 18a showing the jaws located entirely distal of the pin 328)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Bucciaglia to include the apertures within the shaft, blade shaft (see Examiner’s Diagram of Bucciaglia Fig. 5 below) and drive sleeve members to accompany a pin therethrough as taught and suggested by Racenet to, in this case, allow the outer tube to be movable in relation to inner shaft between advanced and retracted positions to allow for a defined retracted and extended position of the inner shaft relative to the outer shaft so that the maximum relative translation between the two structures is fixed.

    PNG
    media_image1.png
    447
    443
    media_image1.png
    Greyscale
		          
    PNG
    media_image2.png
    536
    448
    media_image2.png
    Greyscale

      Examiner’s Diagram of Racenet Fig. 18A			Examiner’s Diagram of Bucciaglia Fig. 5

	Regarding claim 2, the combination of Bucciaglia and Racenet disclose the invention of claim 1, Bucciaglia further discloses a blade (knife blade 190 and the proximal shaft attached thereto, see Examiner’s Diagram of Fig. 5 above) located within the drive shaft and translatable therein (blade 190 is seen to be inserted through the drive sleeve 17 by the indicator lines shown in Fig. 5, in addition to needing to extend between the jaws which are attached to the drive sleeve, see Fig. 7 showing the blade extending longitudinally along the centroid axis within the drive sleeve), the blade extending along the longitudinal axis (see Fig. 7)
	Regarding claim 3, the combination of Bucciaglia and Racenet disclose the invention of claim 2, Bucciaglia as modified by Racenet further discloses wherein the blade includes a blade track receiving the guide to limit rotation of the blade with respect to the guide and the outer shaft (proximal elongate portion of the blade as shown in Examiner’s Diagram of Bucciaglia Fig. 5 above would be modified to have a blade track to receive the pin as taught and suggested by Racenet to allow the pin to be received through the shaft and drive sleeve without being impeded, the blade track preventing rotation of the blade while the pin is inserted therethrough and secured to the shaft and drive sleeve)
	Regarding claim 4, the combination of Bucciaglia and Racenet disclose the invention of claim 2, Bucciaglia as modified by Racenet further discloses wherein the blade includes a blade track receiving the guide to limit vertical movement of the blade with respect to the guide and the outer shaft (proximal elongate portion of the blade as shown in Examiner’s Diagram of Bucciaglia Fig. 5 above would be modified to have a blade track to receive the pin as taught and suggested by Racenet to allow the pin to be received through the shaft and drive sleeve without being impeded, the blade track preventing vertical movement of the blade while the pin is inserted therethrough and secured to the shaft and drive sleeve through the narrow and elongate channels incorporated from Racenet)
	Regarding claim 5, the combination of Bucciaglia and Racenet disclose the invention of claim 2, Bucciaglia as modified by Racenet further discloses wherein the blade includes a blade track receiving the guide to limit axial translation of the blade with respect to the guide and the outer shaft (proximal elongate portion of the blade as shown in Examiner’s Diagram of Bucciaglia Fig. 5 above would be modified to have a blade track to receive the pin as taught and suggested by Racenet to allow the pin to be received through the shaft and drive sleeve without being impeded, the blade track preventing axial movement of the blade beyond a reasonable useable range as determined by one of ordinary skill in the art while the pin is inserted therethrough and secured to the shaft and drive sleeve through the elongate channels incorporated from Racenet)
	Regarding claim 6, the combination of Bucciaglia and Racenet disclose the invention of claim 1, Bucciaglia as modified by Racenet further discloses wherein the guide is diametrically centered about the outer shaft (see Racenet Fig. 18A showing the pin 328 is diametrically centered about the outer shaft)
	Regarding claim 8, the combination of Bucciaglia and Racenet disclose the invention of claim 1, Bucciaglia as modified by Racenet further discloses wherein the drive shaft comprises axial tracks respectively located on opposite sides of the drive shaft, the axial tracks arranged to receive the guide and the guide translatable along the axial tracks (see Racenet Fig. 18A showing wherein the inner shaft of Racenet has a slot 326 receiving the pin 328, seen to be the same when incorporated into the device of Bucciaglia, see also Racenet Paragraph 146)
	Regarding claim 9, the combination of Bucciaglia and Racenet disclose the invention of claim 8, Bucciaglia as modified by Racenet further discloses wherein the drive shaft is translatable relative to the guide as the drive shaft translates relative to the outer shaft (see Racenet Paragraph 146 mentioning wherein the inner shaft 304 is able to translate with respect to the outer shaft 302 to which the pin 328 is fixed, thereby translating with respect to both the pin and outer shaft, seen to be the same when incorporated into the device of Bucciaglia), and wherein respective proximal portions of the axial tracks are engageable with the guide to limit distal translation of the drive shaft relative to the outer shaft (proximal portions of the slot 326 of Racenet are seen to abut against the pin 328 to prevent overextension as a result of the short length of the slot 326, seen to be the same when incorporated into the device of Bucciaglia)
	Regarding claim 10, the combination of Bucciaglia and Racenet disclose the invention of claim 1, Bucciaglia as modified by Racenet further discloses wherein the drive shaft is engageable with the guide to limit distal axial translation of the drive shaft with respect to the outer shaft (proximal and distal end portions of the slot 326 of Racenet are seen to abut against the pin 328 to prevent overextension as a result of the short length of the slot 326, seen to be the same when incorporated into the device of Bucciaglia, see Racenet Paragraph 146)
	Regarding claim 11, the combination of Bucciaglia and Racenet disclose the invention of claim 1, Bucciaglia as modified by Racenet further discloses wherein the drive shaft is engageable with the guide to limit rotation of the drive shaft with respect to the outer shaft (due to the narrow width of the slot 326 of Racenet as incorporated into the drive sleeve of Bucciaglia, the pin 328 would abut against the narrow slot and prevent rotation with respect to the outer housing due to the pin being fixed thereto within a bore shown in Examiner’s Diagram of Racenet Fig. 18A above)
	Regarding claim 12, the combination of Bucciaglia and Racenet disclose the invention of claim 1, Bucciaglia as modified by Racenet further discloses wherein the guide is cylindrical (see pin 328 of Racenet Fig. 18A having a cylindrical shape)
	Regarding claim 13, the combination of Bucciaglia and Racenet disclose the invention of claim 1, Bucciaglia as modified by Racenet further discloses wherein the guide is perpendicular to the longitudinal axis (see pin 328 of Racenet Fig. 18A being inserted into the inner shaft and outer shaft at an angle perpendicular to the longitudinal axis)
	Regarding claim 14, Bucciaglia discloses A surgical tool (forceps 10, see Fig. 1A) comprising: an outer shaft extending along a longitudinal axis (shaft 12, see Fig. 1A, along the longitudinal axis defined through the centroid of the device); an end effector (end effector assembly 100, see Fig. 1A) connected to the outer shaft (end effector assembly is connected to shaft 12 through knife blade 190, connected indirectly but still secured to one-another, see Figs 6-7, see also Paragraph 44); andAMENDMENT AND RESPONSE UNDER 37 C.KR. § 1.116Page 4Application Number: 16/830,079Dkt: 5409.248US 1 Filing Date: March 25, 2020 a drive shaft located within the outer shaft (drive sleeve 17, see Fig. 5, seen to reside within the shaft 12 as the shaft 12 is seen to be the exterior shaft in Fig. 1B), extending along the longitudinal axis (drive sleeve 17 extends along the longitudinal axis within shaft 12), and connected to the end effector (see Paragraph 45 mentioning wherein reciprocating movement of the drive sleeve moves a drive pin which causes the jaws to open and close, thereby providing a connection), the drive shaft translatable with respect to the outer shaft to operate the end effector (see Paragraph 45 mentioning wherein reciprocating movement of the drive sleeve moves a drive pin which causes the jaws to open and close).
However, Bucciaglia does not expressly disclose a guide fixedly connected to the outer shaft, wherein the end effector is secured to the outer shaft distal of the guide, and wherein the drive shaft is engageable with the guide to limit axial translation along the longitudinal axis of the drive shaft with respect to the outer shaft.
However, in the same field of endeavor, namely surgical forceps instruments having a knife guide and inner tube translatable with respect to the outer tube, Racenet teaches a guide (pin 328, see Fig. 18a) connected and fixed to an outer shaft (see Paragraph 146 mentioning wherein the pin 328 is attached to the outer tube 302 (see Fig. 18a) and can be slidably positioned in slots 326 of the inner tube 304, such that outer tube 326 is movable in relation to inner tube 304 between advanced and retracted positions to allow for a defined retracted and extended position of the inner shaft relative to the outer shaft so that the maximum relative translation between the two structures is fixed (see Paragraph 146). See Examiner’s Diagram of Racenet Fig. 18a below showing a presumed insertion point of the pin 328 into the outer tube 302, seen to be fixed therein due to the size of the aperture within the outer tube preventing the pin from sliding therein), a drive shaft (inner tube 304, see Fig. 18a) engageable with the guide to limit axial movement of the drive shaft with respect to the outer shaft (inner tube seen to be prevented from translating along the axis beyond the permitted longitudinal length of the slot 326 of the inner tube before the pin abuts against an edge thereof, thereby preventing further translation beyond a reasonable useable range determined by one of ordinary skill in the art) , and wherein the first and second jaws are positioned distal of the guide (see Fig. 18a showing the jaws located entirely distal of the pin 328)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Bucciaglia to include the apertures within the shaft, blade shaft (see Examiner’s Diagram of Bucciaglia Fig. 5 below) and drive sleeve members to accompany a pin therethrough as taught and suggested by Racenet to, in this case, allow the outer tube to be movable in relation to inner shaft between advanced and retracted positions to allow for a defined retracted and extended position of the inner shaft relative to the outer shaft so that the maximum relative translation between the two structures is fixed.
Regarding claim 15, the combination of Bucciaglia and Racenet disclose the invention of claim 14, Bucciaglia further discloses a blade (knife blade 190 and the proximal shaft attached thereto, see Examiner’s Diagram of Fig. 5 above) located at the distal end of the drive shaft (see Figs. 5 and 7 showing the blade is able to extend between the jaws (see Paragraphs 47, 50 and 53-54)
Regarding claim 16, the combination of Bucciaglia and Racenet disclose the invention of claim 15, Bucciaglia as modified by Racenet discloses wherein the blade extends along the longitudinal axis (see Bucciaglia Figs. 5 and 7 showing the blade and proximal shaft extend along the longitudinal axis within the drive sleeve and shaft), the blade including a blade track, the guide extending through the blade track to contact the blade track and limit rotation of the blade with respect to the guide and the outer shaft (proximal elongate portion of the blade as shown in Examiner’s Diagram of Bucciaglia Fig. 5 above would be modified to have a blade track to receive the pin as taught and suggested by Racenet to allow the pin to be received through the shaft and drive sleeve without being impeded, the blade track preventing rotation of the blade with respect to the shaft while the pin is inserted therethrough and secured to the shaft and drive sleeve)
Regarding claim 17, the combination of Bucciaglia and Racenet disclose the invention of claim 16, Bucciaglia as modified by Racenet further discloses wherein the blade includes a blade track, the guide extending through the blade track and configured to contact the blade track to limit rotation of the blade with respect to the guide and the outer shaft (proximal elongate portion of the blade as shown in Examiner’s Diagram of Bucciaglia Fig. 5 above would be modified to have a blade track to receive the pin as taught and suggested by Racenet to allow the pin to be received through the shaft and drive sleeve without being impeded, the blade track preventing rotation of the blade with respect to the shaft while the pin is inserted therethrough and secured to the shaft and drive sleeve, abutting against the channel of the blade track, thereby preventing rotation relative to the shaft)
Regarding claim 18, the combination of Bucciaglia and Racenet disclose the invention of claim 17, Bucciaglia as modified by Racenet further discloses wherein the blade includes a blade track, the guide extending through the blade track to limit axial translation of the blade with respect to the guide and the outer shaft (proximal elongate portion of the blade as shown in Examiner’s Diagram of Bucciaglia Fig. 5 above would be modified to have a blade track to receive the pin as taught and suggested by Racenet to allow the pin to be received through the shaft and drive sleeve without being impeded, the blade track preventing axial movement of the blade beyond a reasonable useable range as determined by one of ordinary skill in the art while the pin is inserted therethrough and secured to the shaft and drive sleeve through the elongate channels incorporated from Racenet)
Regarding claim 19, the combination of Bucciaglia and Racenet disclose the invention of claim 14, Bucciaglia as modified by Racenet further discloses wherein the longitudinal axis includes a central axis (axis passing through the centroid axis of the device), and wherein the guide intersects the central axis (see Racenet Fig. 18A showing the pin 328 is inserted through the longitudinal axis, seen to pass through the centroid of the device, seen to be the same when incorporated into the device of Bucciaglia)
Regarding claim 21, the combination of Bucciaglia and Racenet disclose the invention of claim 14, Bucciaglia as modified by Racenet further discloses wherein the drive shaft comprises: axial tracks respectively located on opposite sides of the drive shaft, the axial tracks to engage the guide (see Racenet Fig. 18A showing wherein the inner shaft of Racenet has a slot 326 receiving the pin 328, seen to be the same when incorporated into the device of Bucciaglia, see also Racenet Paragraph 146)
Regarding claim 22, the combination of Bucciaglia and Racenet disclose the invention of claim 21, Bucciaglia as modified by Racenet further discloses wherein the drive shaft is translatable relative to the guide as the drive shaft translates relative to the outer shaft (see Racenet Paragraph 146 mentioning wherein the inner shaft 304 is able to translate with respect to the outer shaft 302 to which the pin 328 is fixed, thereby translating with respect to both the pin and outer shaft, seen to be the same when incorporated into the device of Bucciaglia), and wherein respective proximal portions of the axial tracks are engageable with the guide to limit distal translation of the drive shaft relative to the outer shaft (proximal portions of the slot 326 of Racenet are seen to abut against the pin 328 to prevent overextension as a result of the short length of the slot 326, seen to be the same when incorporated into the device of Bucciaglia)
	Regarding claim 23, the combination of Bucciaglia and Racenet disclose the invention of claim 22, Bucciaglia as modified by Racenet further discloses a blade located within the drive shaft (blade 190 and the proximal shaft connected thereto shown in Examiner’s Diagram of Bucciaglia Fig. 5 above) and translatable therein (see Bucciaglia Paragraphs 47, 50 and 53-54 mentioning wherein the blade is translatable between the jaws to cut tissue), the blade extending along the longitudinal axis (see Bucciaglia Figs. 5 and 7 showing the blade extending along the longitudinal axis), the blade including a blade track, the guide extending through the blade track to contact the blade track and limit rotation of the blade with respect to the guide and the outer shaft (proximal elongate portion of the blade as shown in Examiner’s Diagram of Bucciaglia Fig. 5 above would be modified to have a blade track to receive the pin as taught and suggested by Racenet to allow the pin to be received through the shaft and drive sleeve without being impeded, the blade track preventing rotation of the blade while the pin is inserted therethrough and secured to the shaft and drive sleeve)
Regarding claim 25, the combination of Bucciaglia and Racenet disclose the invention of claim 14, Bucciaglia as modified by Racenet further discloses wherein the drive shaft is engageable with the guide to define a fully open position or a fully closed position of the end effector (as axial movement of the drive sleeve of Bucciaglia causes actuation of the end effector jaws (see Paragraphs 45 and 50-51), the maximum amount of axial translation allowed by the pin 328 as incorporated from Racenet before abutting against the sidewalls of the slot 326 as incorporated from Racenet would therefore indicate the maximum amount the end effector jaws are able to open or close)
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucciaglia (US 2012/0303023 A1) in view of Racenet (US 2005/0006432 A1) as applied to claim 1, further in view of Kopp (US 2018/0008338 A1) (previously of record)
Regarding claim 7, the combination of Bucciaglia and Racenet discloses all limitations of the invention of claim 1.
However, the combination fails to disclose fails to disclose wherein the guide is offset from the longitudinal axis.
However, in the same field of endeavor, name surgical grasping devices, Kopp discloses wherein the guide is offset from the longitudinal axis (see Figs. 8A-8B showing cam pin 216 offset from the axis passing through the centroid of the device, see Fig. 8A below)
Kopp discloses that it is known in the art to have guide/cam pins offset from the longitudinal axis. It would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to offset the guide/cam pin, since it has been held to be within the general skill of a worker in the art to select a location of placement on the basis of its suitability for the intended use as a matter of obvious design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70. It is also noted that the placement of the guide is not a crucial component to the function of the device as made evident by the language “In some examples, the guide 2014 can be diametrically centered about the outer shaft 2028. In other examples, the guide 2014 can be offset (above, below, and/or laterally) from the axis A1” mentioning varying examples of placement of the guide to achieve the same result.


    PNG
    media_image3.png
    268
    468
    media_image3.png
    Greyscale

Fig. 8A
 
Allowable Subject Matter
Claim 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 24, the prior art fails to disclose, teach or suggest the claimed device having a black track having a length longer than a length of the axial track to permit translation of the blade with respect to the outer shaft without being stopped or limited by an end of an axial track. Upon the new grounds of rejection in light of Applicant’s Amendment, pin 328 now serving as the guide changes the interfacing connection between the guide (pin 328) and the blade track (aperture through which the pin is inserted to prevent impeding the insertion of the pin 328 through the drive sleeve and shaft) wherein the blade track does not expressly have a length longer than a length of the axial track to permit translation of the blade with respect to the outer shaft without being stopped or limited by and end of an axial track.  However, the blade of Racenet as incorporated into the device of Bucciaglia et al. discloses wherein the function of the slot 326 allows the inner tube allows the inner tube to translate within the outer tube (see Racenet Paragraph 146) but neither Racenet nor Bucciaglia expressly recite wherein the blade track is axially longer than the slot of the inner shaft member.

	Conclusion	
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2017/0119459 A1 to
Schechter, and US 2020/0222070 A1 to Stamm disclose surgical grasping instruments having an inner shaft translatable within an outer shaft and a securement pin connecting the two shafts. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771